El Juez Asociado Se. Aldeey,
emitió la opinión del tribunal.
El notario de San Germán don Benito Forés Morazo pre-sentó en la Corte de Distrito de Mayagñez una querella contra el Registrador de la Propied'ad de San Germán don Pedro Gómez Laserre, en la que, substancialmente, alegó que habiendo sido presentada en dicho registro cierta escritura de cancelación de hipoteca otorgada ante el querellante come notario por don Antón Benvenuti y Olivari y que ha-biendo sido entregados al registrador $3.50 en sellos de ren-tas internas con la escritura para que cancelara los sellos co-rrespondientes, dicho registrador canceló la mención de la hipoteca por nota marginal y canceló los $3.50 en sellos cuando sólo debió cancelar 50 centavos, por todo lo que pidió a la corte que sumariamente impusiera al expresado regis-trador una multa de acuerdo con la sección 28 de la ley de 10 de marzo de 1904 asignando sueldos a los registradores de la propiedad y para otros fines.
La corte desestimó la demanda o querella presentada des-pués de oir a las partes y contra esta resolución interpuso el notario querellante este recurso de apelación cuya desesti-mación nos ha pedido la parte querellada.
La sección 28 de la ley antes citada, que es la 2166 de la Compilación de los Estatutos Revisados, dispone que a los registradores de la propiedad convictos de haber violado en todo o en parte las disposiciones de dicha ley les será im-puesta una multa de 100 a 200 dólares por la primera in-*897fracción, de 200 a 500 dólares por la segunda y qne se les separará de sn cargo si cometen nna tercera; y la sección 29 dispone qne dichas multas se impondrán y cobrarán suma-riamente por la corte de distrito en qne esté, situada la oficina del registrador convicto, de lo qne se indica en la sección anterior y se pagará en la Tesorería Insular.
Las citas que hemos hecho de la ley demuestran qne no se trata en este caso de un juicio ordinario regulado por el Có-digo de Enjuiciamiento Civil, por lo que no son aplicables los preceptos establecidos sobre apelaciones Contra resolu-ciones de los jueces de distrito, y como el derecho de apela-ción es estatutorio, y como en la ley citada de 1904 no se concede recurso de apelación para ante nosotros Contra la resolución que dictaren sumariamente los jueces de distrito, para la imposición de esas multas, carecemos de jurisdicción para resolver la apelación establecida en este caso y por este motivo debemos desestimarla.

Desestimada la apelación.

Jueces concurrentes: Sres. Presidente del Toro y Aso-ciados Wolf y Hutchison.
El Juez Asociado Sr. Franco Soto no intervino en la resolución de este caso.